UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1452


E. KERFOOT RITTER, JR.,

                 Plaintiff - Appellee,

          v.

MARTHA RITTER,

                 Defendant - Appellant.



                             No. 07-1595


MARTHA RITTER,

                 Plaintiff - Appellant,

          v.

E. KERFOOT RITTER, JR.; THE EUGENE KERFOOT RITTER TRUST,

                 Defendants - Appellees.



                             No. 07-1611


E. KERFOOT RITTER, JR.,

                 Plaintiff - Appellee,

          v.
MARTHA RITTER,

                 Defendant - Appellant.



                               No. 07-1712


MARTHA RITTER,

                 Plaintiff - Appellant,

          v.

THE EUGENE KERFOOT RITTER TRUST; F.          GILBERT HARMAN, Co-
Trustee; LUCILLE RITTER, Co-Trustee          (deceased 1/28/04);
ARNOLD LERMAN; E. KERFOOT RITTER, JR.,

                 Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Alexander Williams, Jr., District
Judge; Roger W. Titus, District Judge; Peter J. Messitte, Senior
District Judge.   (8:07-cv-01060-AW; 8:06-cv-02665-RWT; 8:07-cv-
00539-PJM)


Submitted:   August 30, 2010            Decided:   September 17, 2010


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


No. 07-1452 dismissed; No. 07-1595 affirmed as modified; No. 07-
1611 vacated; No. 07-1712 affirmed by unpublished per curiam
opinion.


Martha Ritter, Appellant Pro Se.      Alan Stuart Feld, BULMAN,
DUNIE, BURKE & FELD, CHTD, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.


                                    2
PER CURIAM:

       Martha     Ritter     filed    three      notices    of     removal    in    the

district court.        In two of the removal notices, she removed a

state court action (the 1996 action) that she initiated in 1996

in the Circuit Court for Montgomery County, Maryland.                          In the

third removal notice, she removed a second state court action

(the    1993     action)    originally      filed    in   the    Circuit    Court   for

Montgomery County.            The second action commenced in 1993 when

Martha’s brother, Kerfoot, filed a complaint for an emergency

restraining order against Martha. *                 The district court remanded

the removed actions to the state court. Martha now appeals from

four orders entered by the district court.                        The appeals have

been consolidated.



                              Nos. 07-1452; 07-1611

       In No. 07-1452, Martha appeals the district court’s orders

remanding the 1993 action, which she had removed, to the state

court      and   denying     her     Fed.   R.    Civ.     P.    59(e)     motion   for

reconsideration.           The court’s remand order was based in part on

the court’s determination that the complaint did not “sustain

federal jurisdiction under any jurisdictional theory.”

       *
       The state court docket number assigned to the 1993 actions
was 110498.   The docket number assigned to the 1996 action was
153962.



                                            3
      Subject to an exception not applicable here, remand orders

are   generally     “not    reviewable       on   appeal   or   otherwise.”   28

U.S.C. § 1447(d) (2006).           Because “§ 1447(d) must be read in

pari materia with § 1447(c), . . . only remands based on grounds

specified in § 1447(c) are immune from review under § 1447(d).”

Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127 (1995).

“A remand order based on a lack of subject matter jurisdiction,

whether sua sponte or not, falls within the scope of § 1447(c),

and     is    therefore    not   reviewable       by   a   court   of   appeals.”

Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196

(4th Cir. 2008).          Because the district court’s sua sponte remand

was based in part on lack of subject matter jurisdiction, we

dismiss No. 07-1452.

      In addition to its orders remanding the removed action and

denying Rule 59(e) relief, the district court entered an order

imposing a prefiling injunction.              In No. 07-1611, Martha appeals

from this order.

      In its order, the district court erroneously stated that

Martha had removed the 1996 action on three occasions.                  In fact,

Martha removed that action twice and removed the 1993 action

once.        In light of this factual error, we conclude that the

district court abused its discretion in issuing the prefiling

injunction, and we vacate the district court’s order.



                                         4
                                No. 07-1595

     This appeal involves Martha’s removal of the 1996 action.

The district court sua sponte remanded the matter to state court

because “the right of removal is not accorded to a plaintiff.”

Martha filed a Fed. R. Civ. P. 59(e) motion for reconsideration,

which the district court denied.                 She now appeals the orders

remanding the case and denying her Rule 59(e) motion. We have

jurisdiction to review the propriety of the district court’s

remand on procedural grounds because the court did not grant a

motion to remand, but instead issued its order sua sponte.

     “[E]very   appellate      court       has    a    special     obligation    to

satisfy itself not only of its own jurisdiction, but also that

of the courts in a cause under review.”                 Bender v. Williamsport

Area Sch. Dist., 475 U.S. 534, 541 (1986) (internal quotation

marks omitted).       “‘[I]f   the     record     discloses      that   the   lower

court was without jurisdiction [the appellate] court will notice

the defect.’”     Id. (quoting United States v. Corrick, 298 U.S.

435, 440 (1936)). Questions of subject matter jurisdiction may

be raised sua sponte by the court.               Id.    If the appellate court

concludes that the district court was without subject matter

jurisdiction,   the    action     must       be       dismissed.        Interstate

Petroleum Corp. v. Morgan, 249 F.3d 215, 219 (4th Cir. 2001).

     The district court lacked subject matter jurisdiction over

the removed action.     That action presented no federal question.

                                       5
Further,     complete      diversity    was    lacking.    In     the    notice    of

removal, Martha identified herself as the Plaintiff and Kerfoot

and the Eugene Kerfoot Ritter Trust as the Defendants.                            Two

Trustees of the Trust identified by Martha in the removal notice

were citizens of Maryland.             Therefore, complete diversity was

lacking, for Martha also is a Maryland citizen.

      We accordingly affirm as modified.                  The district court’s

order of remand is modified to reflect that the remand is based

on want of subject matter jurisdiction.



                                   No. 07-1712

      The notice of removal in this case pertained to the 1996

action.     Kerfoot filed a motion for remand, which the district

court     granted   upon     the   determination     that    Martha       was     “the

Plaintiff in the underlying state court action.”                   In its order,

the court also granted Kerfoot’s motion for attorney’s fees,

awarding him $500.         Martha filed a Fed. R. Civ. P. 60(b) motion

for   reconsideration,       which     the    district    court    denied.        She

appeals the district court’s denial of that motion.                     We conclude

that Martha did not establish entitlement to relief under Rule

60(b), and that the district court accordingly did not abuse its

discretion in denying the motion.              See Heyman v. M.L. Mktg. Co.,

116 F.3d 91, 94 (4th Cir. 1997).             We therefore affirm.



                                         6
                               Conclusion

     We dismiss No. 07-1452, affirm No. 07-1595 as modified,

vacate the order in No. 07-1611, and affirm No. 07-1712.                  The

motions    for   sanctions   and   reconsideration      are   denied.     We

dispense    with   oral   argument    because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    No. 07-1452 DISMISSED
                                         No. 07-1595 AFFIRMED AS MODIFIED
                                                      No. 07-1611 VACATED
                                                     No. 07-1712 AFFIRMED




                                     7